
	
		II
		Calendar No. 205
		112th CONGRESS
		1st Session
		S. 1726
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. McConnell introduced
			 the following bill; which was read the first time
		
		
			October 18, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To repeal the imposition of withholding on certain
		  payments made to vendors by government entities.
	
	
		1.Short titleThis Act may be cited as the
			 Withholding Tax Relief Act of
			 2011.
		2.Repeal of imposition
			 of withholding on certain payments made to vendors by government
			 entitiesThe amendment made by
			 section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 repealed and the Internal Revenue Code of 1986 shall be applied as if such
			 amendment had never been enacted.
		3.Rescission of
			 unspent federal funds to offset loss in revenues
			(a)In
			 GeneralNotwithstanding any other provision of law, of all
			 available unobligated funds, $30,000,000,000 in appropriated discretionary
			 funds are hereby permanently rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense
			 or the Department of Veterans Affairs.
			
	
		October 18, 2011
		Read the second time and placed on the
		  calendar
	
